TO BE PUBLISHED IN THE OFFICIAL REPORTS

                      OFFICE OF THE ATTORNEY GENERAL
                                State of California

                                    BILL LOCKYER
                                    Attorney General



                                            :
                 OPINION                    :                  No. 99-503
                                            :
                     of                     :              December 22, 1999
                                            :
             BILL LOCKYER                   :
             Attorney General               :
                                            :
         ANTHONY S. DA VIGO                 :
         Deputy Attorney General            :
                                            :




          THE HONORABLE MARSHA JONES MOUTRIE, CITY ATTORNEY,
CITY OF SANTA MONICA, has requested an opinion on the following question:

             Does the disclosure of peace officer personnel records in violation of Penal
Code section 832.7 constitute a crime?


                                    CONCLUSION

              The disclosure of peace officer personnel records in violation of Penal Code
section 832.7 may constitute a crime under the terms of Government Code section 1222 if
the conditions of the latter statute are met.


                                            1                                     99-503
                                                   ANALYSIS

                      Penal Code section 832.7, subdivision (a), provides as follows:

                   “Peace officer personnel records and records maintained by any state
            or local agency pursuant to Section 832.5, or information obtained from these
            records, are confidential and shall not be disclosed in any criminal or civil
            proceeding except by discovery pursuant to Sections 1043 and 1046 of the
            Evidence Code. This section shall not apply to investigations or proceedings
            concerning the conduct of police officers or a police agency conducted by a
            grand jury, a district attorney’s office, or the Attorney General’s office.”1

While “Penal Code section 832.7 allows disclosure of the records in a variety of
investigations” (Michael v. Gates (1995) 38 Cal. App. 4th 737, 745), we are asked to assume
that a disclosure has been made by an officer of a law enforcement agency in violation of
the statutory prohibition. Would such disclosure constitute a crime? We conclude that it
may constitute a crime under the provisions of Government Code section 1222.

                      Penal Code section 15 provides:

                   “A crime or public offense is an act committed or omitted in violation
            of a law forbidding or commanding it, and to which is annexed, upon
            conviction, either of the following punishments:

                      “1. Death;

                      “2. Imprisonment;

                      “3. Fine;

                      “4. Removal from office; or,

                    “5. Disqualification to hold and enjoy any office of honor, trust or
            profit in this state.”


            1
                Penal Code section 832.5 concerns records of complaints by members of the public against peace
officers.

                                                         2                                           99-503
In Matter of Ellsworth (1913) 165 Cal. 677, 681, the Supreme Court declared:

                “. . . It should be unnecessary to point out the tremendous distinction
        that exists between acts which are simply illegal and for which therefore a
        civil liability alone results, and those which are criminal, for which penal as
        well as civil liability arises. A crime is an act committed or omitted in
        violation of a law forbidding or commanding it, ‘and to which is annexed,
        upon conviction, either of the following punishments: death, imprisonment,
        fine, removal from office, or disqualification to hold and enjoy any office of
        honor, trust or profit in this state.’ (Pen. Code, sec. 15.) A description,
        definition, and denouncement of acts necessary to constitute a crime do not
        make the commission of such act or acts a crime, unless a punishment be
        annexed, for punishment is as necessary to constitute a crime as its exact
        definition. [Citation.]”

             The Legislature has not declared a violation of Penal Code section 832.7 to
be a crime nor has it prescribed any punishment for its violation. (See City of Hemet v.
Superior Court (1995) 37 Cal. App. 4th 1411, 1430; Bradshaw v. City of Los Angeles (1990)
221 Cal. App. 3d 908, 918-919.)2

               As distinguished from the provisions of Penal Code section 832.7, a number
of other statutes have made the disclosure of confidential information a crime in specified
situations. (See, e.g., Pen. Code, §§ 637.6 [disclosure of private information obtained in
establishing a ridesharing program punishable as a misdemeanor], 11141 [disclosure of
criminal history records punishable as a misdemeanor]; Civ. Code, § 56.36 [disclosure of
medical records punishable as a misdemeanor]; Gov. Code, § 7485 [disclosure of financial
records punishable as a misdemeanor]; Rev. & Tax. Code, § 7284.6 [disclosure of utility
taxpayer information punishable as a misdemeanor].) The Legislature has not done so in
Penal Code section 832.7 with respect to the disclosure of peace officer personnel records,
and we may not do so in the guise of statutory interpretation. “‘[C]ourts are no more at
liberty to add provisions to what is therein declared in definite language than they are to
disregard any of its express provisions.’ [Citation.]” (Wells Fargo Bank v. Superior Court
(1991) 53 Cal. 3d 1082, 1097.)

                 Nevertheless, the disclosure in question may constitute a crime under the


        2
          Although Bradshaw has not been followed in its discussion of certain peripheral matters (City of
Hemet v. Superior Court, supra, 37 Cal.App.4th at 1430-1431; City of Richmond v. Superior Court (1995)
32 Cal. App. 4th 1430, 1436-1441), it is clearly correct in noting that Penal Code section 832.7 does not contain
a criminal penalty for a violation thereof.

                                                      3                                               99-503
general terms of Government Code section 1222, which provides:

              “Every willful omission to perform any duty enjoined by law upon any
       public officer, or person holding any public trust or employment, where no
       special provision is made for the punishment of such delinquency, is
       punishable as a misdemeanor.”

In 76 Ops.Cal.Atty.Gen. 289 (1993), we examined whether the public disclosure of
information received during a closed session of a legislative body of a local agency could
be considered the “willful omission” to perform a “duty enjoined by law.” We concluded
that disclosure of information in violation of a statute “may be enforced by use of the general
criminal sanction set forth in [Government Code] section 1222.” (Id., at p. 292.) We relied
upon Alder v. City Council (1960) 184 Cal. App. 2d 763 in reaching our conclusion. In
Adler, the court declared that when a local public agency holds a meeting in secret in
violation of applicable open meeting laws, the agency members may be subject to criminal
prosecution pursuant to Government Code section 1222. “[I]n view of the public purpose
of the Brown Act, which is directed toward the conduct of public officials, we believe that
section 1222, Government Code . . . [is] here applicable . . . .” (Id., at p. 774; accord,
Centinela Hospital Assn. v. City of Inglewood (1990) 225 Cal. App. 3d 1586, 1598; Griffis
v. County of Mono (1985) 163 Cal. App. 3d 414, 427, fn. 15; Griswald v. Mt. Diablo Unified
Sch. Dist. (1976) 63 Cal. App. 3d 648, 656-658.)

              Similarly, here, we believe that the disclosure of confidential information in
violation of Penal Code section 832.7 (see City of Hemet v. Superior Court, supra, 37
Cal.App.4th at 1430-1431; City of Richmond v. Superior Court, supra, 32 Cal.App.4th at
1436-1441) may be prosecuted as a breach of official duty under the terms of Government
Code section 1222. Of course, the disclosure must be proved to be “willful” to come within
the terms of the latter statute, among other requirements.

              In answer to the question presented, therefore, we conclude that the disclosure
of peace officer personnel records in violation of Penal Code section 832.7 may constitute
a crime under the provisions of Government Code section 1222 if the conditions of the latter
statute are met.

                                          *****




                                              4                                        99-503